Title: To Benjamin Franklin from Thomas Shore, 22 January 1778
From: Shore, Thomas
To: Franklin, Benjamin



Sir
Cape Francois 22nd Januy 1778.
I have the Honor herewith to inclose you some introductory letters received from your friends in Virginia. At the time I left it, expected to have proceeded to Europe, and promised myself the pleasure of delivering them in person; but as I am now much undetermined, tho’ rather incline to think I shall return in the Spring, take this mode of conveyance for fear I should be deprived of ’em in my passage from this to St. Eustatia; as it is highly probable I shall be strictly examined, should I fall in with an English Frigate or Cruiser.
I shall esteem it as a particular favor if you will assist us in the choise of valuable and safe Correspondents as well as to mention our House, (The firm of which is Pleasants Shore & Co.,) to such of your acquaintance as will be most likely aventuring to America, as I concieve by our House being amongst the first of thier acquaintance. We might in future share some valuable Consignments; from this you may see that We are rather paving the way for embracing any favorable opportunity that may arise in the Commerce of America, than of doing any thing extensive at present as We concieve their will be a considerable change ’ere it be long in Publick matters. From the Benevolence of your Charecter and the Infancy of our Commerce with foreign Nations, rest assured you will readily pardon this request. Letters forwarded to any of the foreign W[est Indi]a Islands will readily meet a conveyance. I have the Honor to be Sir your Most Obedient Humble Servant
Thos. Shore


Mr Rauleigh Colston who is agent here for the State of Viga. promises to send these letters by the first opportunity
TS.
Doctr Benjan. Franklin

 
Addressed: Doctor Benjamin Franklin / one of the honourable commissioners / from the general congress of America / at / Paris.
Notation: Thos Shore Cap Francois Cape françois 22d. Janvier 1778.
